Citation Nr: 0118930	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  96-37 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the left leg, secondary to gunshot wound, currently evaluated 
at 10 percent.

2.  Entitlement to an increased rating for gunshot wound, 
lower left calf, scar, muscle group XI, mild peroneal nerve 
damage, currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to February 
1946; the veteran's service records show that he was awarded 
the Combat Infantryman Badge and the Purple Heart Medal for 
wounds received in action.

This appeal arises from the January 1995 rating decision from 
the St. Petersburg, Florida Regional Office (RO) that 
continued the evaluation of the veteran's service connected 
gunshot wound left lower calf at 30 percent; continued the 
evaluation of service connected varicose veins secondary to 
gunshot wound of the left leg at 10 percent; and continued 
the evaluation of the service connected weak left foot at 0 
percent.

On the June 1995 substantive appeal, the veteran requested a 
hearing before a Member of the Board.  In a June 1998 written 
response to a June 1998 letter from the Board regarding 
clarification of whether the veteran wanted a hearing before 
a Member of the Board, the veteran indicated that he no 
longer wanted a hearing.

This case was Remanded in July 1998 for further development.  
In the Remand, the issues included entitlement to an 
increased (compensable) evaluation for a left foot 
disability.  As a result of Remand development, by rating 
decision in January 2001, the RO reclassified the issue to 
include gunshot wound left lower extremity with residuals of 
foot drop and weak foot and increased the evaluation from 0 
percent to 40 percent, under Diagnostic Code 8521, effective 
from April 15, 1994.  Additionally, special monthly 
compensation for this disability was granted pursuant to 
38 U.S.C.A. § 1114(k), for loss of use of the left lower 
extremity.  The RO indicated that this is the maximum 
evaluation the veteran can get for this disability, and the 
Board agrees with this analysis.  Therefore, this issue is no 
longer in need of appellate review.  This rating was assigned 
in place of the noncompensable rating that had been in effect 
for the "weak foot."  The other ratings, as listed on the 
title page, were confirmed and continued.  As the appellant 
has not withdrawn his appeal as to those issues, they remain 
in appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  Service connection is currently in effect for gunshot 
wound of the left lower extremity with residuals of foot drop 
and weak foot, rated at 40 percent; for gunshot wound, lower 
left calf, scar, muscle group XI, mild peroneal nerve damage, 
rated at 30 percent; for varicose veins, secondary to gunshot 
wound of the lower left calf, rated at 10 percent, for a 
combined rating of 60 percent; the veteran also receives 
special monthly compensation (SMC) for loss of use of his 
left foot.  This rating is the maximum schedular rating for 
amputation of a lower extremity at the mid thigh level.  The 
RO has determined that since muscle group XI has some knee 
function, that a rating in excess of 40 percent can be 
assigned.

3.  There is no evidence demonstrating that the service 
connected varicose veins of the left leg, secondary to 
gunshot wound, or gunshot wound of the lower left calf with 
scar, muscle group XI, and mild peroneal nerve damage, 
presents an unusual or exceptional disability picture.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for varicose veins of the left leg, secondary to 
gunshot wound, have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. Part 4, and §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.68, 4.104, Diagnostic Code 7120 (as in 
effect prior and subsequent to January 12, 1998).

2.  The criteria for the assignment of a rating in excess of 
30 percent for gunshot wound, lower left calf, scar, muscle 
group XI, mild peroneal nerve damage, have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. 
Part 4, and §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.56, 4.68, 4.71a, 
4.73, Diagnostic Codes 5256, 5311 (as in effect prior and 
subsequent to July 3, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Briefly, the evidence in this case shows that in service in 
July 1944, the veteran sustained a gunshot wound of the left 
leg.  The entrance was in the posterior lateral aspect of the 
middle third of the leg, the exit was in the medical aspect 
of the middle third of the leg.  It was manifested by areas 
of hypesthesia and anesthesia of the leg and foot and 
resultant atrophy of the bone of the left foot.

By rating action of May 1946, service connection for gunshot 
wound lower left calf with scar, involving muscle group XI 
was granted.  By rating action of April 1947, service 
connection was granted for varicose veins of both legs, 
secondary to gunshot wound of the leg with small varicose 
veins of the left leg noted at last examination.  A 
noncompensable rating was initially assigned.  Subsequently, 
a 10 percent rating was assigned for impairment due to 
varicose veins of the left leg.  Veins in the right leg 
apparently remained noncompensable, and the rating as to that 
extremity is not before the Board at this time.

On the latest VA examination for varicose veins in September 
1999, a three to four inch long segment of varicose veins on 
the posteromedial aspect of the left leg was noted.  These 
were the only true varicosities noted anywhere along the 
course of the entire left lower extremity.  This short 
segment of varicose veins was tortuous, sacculated, and 
dilated.  The veins were uncomplicated.  There was no 
clinical evidence of any complicating factor present anywhere 
along the course of the left lower extremity which could be 
directly or indirectly attributed to varicose veins.  The 
right lower extremity had no clinically evident varicose 
veins.  There was a similar finding at the June 1994 VA 
examination.  VA examination in July 1995 showed that there 
were no significant venous problems.

The current evidence regarding the gunshot wound of the left 
lower calf, includes that on VA examination in October 1999, 
the veteran reported pain in the left quadriceps and behind 
the left knee.  There was marked atrophy and weakness of the 
quadriceps of the left lower extremity.  He had decreased 
sensation in the left leg from the mid-calf down to the toes.  
He was unable to extend his knee against gravity.  It was 
noted that it was felt that the problem in the veteran's 
thigh was not felt to be due to the gunshot wound.  On an 
additional VA examination in October 1999, it was noted that 
the veteran had degenerative disease in his lumbar spine.  On 
prior VA examination in August 1996, the veteran reported 
that the left knee would give way.  On examination, it was 
noted that the veteran was unable to fully extend the left 
knee; there was no instability of the left knee.  

By rating action of January 2001, it was indicated that the 
veteran was evaluated at 40 percent for gunshot wound of the 
left lower extremity with residuals of foot drop and weak 
foot, under Diagnostic Code 8521; 30 percent for gunshot 
wound, left lower calf, scar, muscle group XI, mild peroneal 
nerve damage, under Diagnostic Code 5311; 10 percent, for 
varicose veins, associated with gunshot wound, lower left 
calf, muscle group XI, under Diagnostic Code 7120; and 0 
percent for scar left lower quadrant of the abdomen under 
Diagnostic Code 7805.  The combined evaluation was 60 
percent.  Again, it was noted that the 60 percent could be 
assigned as muscle group XI had as part of its function, some 
control of knee movement.  The 60 percent rating contemplates 
mid thigh amputation.  As noted, special monthly compensation 
has been granted for the loss of use of the left foot.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5100 et. seq.).  In this 
regard, medical examinations have been conducted, treatment 
records have been obtained, there has been notice as to 
information needed, there have been rating decisions and 
supplemental statements of the case sent to the appellant.  
Further, due to the decision in this case, there is no 
indication that there is additional information on file that 
would lead to a different outcomes in these claims.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Further, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165.  
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level.  38 C.F.R. 
§ 4.68.  A mid thigh amputation warrants a 60 percent rating.  
38 C.F.R. § 4.71a, diagnostic code 5162.

The veteran is service connected for varicose veins of the 
left leg, with an evaluation of 10 percent assigned under 
Diagnostic Code (DC) 7120 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  The regulations pertaining 
to rating cardiovascular disorders were revised effective 
January 12, 1998.  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The Board has reviewed the facts of the veteran's 
case in light of the original and revised regulations. 

Under the "old" regulations pertaining to cardiovascular 
disorders in effect prior to January 12, 1998, 

7120  Varicose Veins.
Pronounced; unilateral or bilateral, the 
findings of the severe condition with 
secondary involvement of the deep 
circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation:
Bilateral..........60
Unilateral.......50
Severe; involving superficial veins above 
and below the knee, with involvement of 
the long saphenous, ranging over 2 cm. in 
diameter, marked distortion and 
sacculation, with edema and episodes of 
ulceration; no involvement of the deep 
circulation:
Bilateral.........50
Unilateral............40
Moderately severe; involving superficial 
veins above and below the knee, with 
varicosities of the long saphenous, 
ranging in size from 1 to 2 cm. in 
diameter, with symptoms of pain or 
cramping on exertion; no involvement of 
the deep circulation:
Bilateral........30
Unilateral........20
Moderate; varicosities of superficial 
veins below the knees, with symptoms of 
pain or cramping on exertion:
Bilateral or unilateral..........10
Mild; or with no symptoms........0
NOTE:  Severe varicosities below the 
knee, with ulceration, scarring, or 
discoloration and painful symptoms will 
be rated as moderately severe.

38 C.F.R. § 4.110, Diagnostic Code 7120 (1997).

Under the "new" regulations pertaining to rating 
cardiovascular disorders, in effect as of January 12, 1998:

7120  Varicose Veins:
With the following findings attributed to 
the effects of varicose veins:  Massive 
boardlike edema with constant pain at 
rest........100
Persistent edema or subcutaneous 
induration, stasis pigmentation or 
eczema, and persistent 
ulceration.......60
Persistent edema and stasis pigmentation 
or eczema, with or without intermittent 
ulceration........40
Persistent edema, incompletely relieved 
by elevation of extremity, with or 
without beginning stasis pigmentation or 
eczema........20
Intermittent edema of extremity or aching 
and fatigue in leg after prolonged 
standing or walking, with symptoms 
relieved by elevation of extremity or 
compression hosiery.........10
Asymptomatic palpable or visible varicose 
veins.....0
NOTE:  These evaluations are for 
involvement of a single extremity.  If 
more than one extremity is involved, 
evaluation each extremity separately and 
combine (under § 4.25), using the 
bilateral factor (§ 4.26), if applicable.

38 C.F.R. § 4.104, Diagnostic Code 7120 (2000).

Additionally, the regulations pertaining to rating muscle 
injuries were revised effective July 3, 1997.  As noted 
above, the Court has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The Board has reviewed the facts of the veteran's case in 
light of the original and revised regulations. 

Under the "old" regulations pertaining to rating muscle 
injuries in effect prior to July 3, 1997, it is noted that in 
rating disability from injuries of the musculoskeletal 
system, attention is to given first to the deeper structures 
injured, bones, joints, and nerves.  A compound comminuted 
fracture, for example, with muscle damage from the missile, 
establishes severe muscle injury and there may be additional 
disability from malunion of bone, ankylosis, etc.  The 
location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too readily 
assumed that only one muscle or group of muscles is damaged.  
A through and through injury, with muscle damage, is always 
at least a moderate injury, for each group of muscles 
damaged.  This section is to be taken as establishing 
entitlement to a rating of severe grade when there is history 
of compound comminuted fracture and definite muscle or tendon 
damage from the missile.  38 C.F.R. § 4.72 (1996).

The veteran is rated under Diagnostic Code 5311.  

5311  Group XI.  Posterior and lateral 
crural muscles.  Muscles of the calf.  
(1) Triceps surae (gastrocnemius and 
soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) flexor hallucis 
longus; (5) flexor digitorum longus; (6) 
popliteus.  Function:  Propulsion, 
plantar flexion of foot (1); stabilizing 
arch (2, 3); flexion of toes (4, 5); 
flexion of knee (6).)
Severe.....................30

38 C.F.R. § 4.73, Diagnostic Code 5311 (1996).  

Factors to be considered in the evaluation of disabilities 
residual to healed wounds involving muscle groups due to 
gunshot or other trauma are enumerated in 38 C.F.R. §  4.56 
and include:

(d) Severe disability of muscles.
Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic ones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. §  4.56 (1996)

Under the "new" regulations pertaining to rating muscle 
injuries in effect as of July 3, 1997, Diagnostic Code 5311 
provides:

5311 Group XI.  Function: propulsion, 
plantar flexion of foot (1); 
stabilization of arch (2, 3); flexion of 
toes (4, 5); flexion of knee (6).  
Posterior and lateral crural muscles, and 
muscles of the calf:  (1) Triceps surae 
(gastrocnemius and soleus); (2) tibialis 
posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) 
popliteus; (8) plantaris.  
Severe.............30

38 C.F.R. §  4.73, Diagnostic Code 5311 (2000).

Factors to be considered in the evaluation of muscle 
disabilities are enumerated in 38 C.F.R. § 4.56 and include:

(a)  An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage in 
minimal.

(b)  A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.

(c)  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.

(d)...(4) Severe disability of muscles-(i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization or a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.

(iii) Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:

(A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.

(B)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than rue skin covering in 
an area where bone is normally protected 
by muscle.

(C)  Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.

(D)  Visible or measurable atrophy.

(E)  Adaptive contraction of an opposing 
group of muscles.

(F)  Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.

(G)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

38 C.F.R. § 4.56 (2000)

In this case, a higher evaluation for the veteran's service 
connected varicose veins and gunshot wound, lower left calf, 
scar, muscle group XI, mild peroneal nerve damage is not 
available under either the old or new rating criteria as the 
veteran is currently evaluated at the maximum for the left 
lower extremity and cannot get a higher evaluation.  
38 C.F.R. § 4.68.

Pursuant to Diagnostic Code 4.25, the veteran's combined 
disability rating totals 60 percent.  In this regard, as 
noted, 38 C.F.R. § 4.68 provides that "[t]he combined 
ratings for disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level, were 
amputation to be performed."  Since the schedular criteria 
provides for a maximum 60 percent disability for middle or 
lower third amputation of the thigh, for amputation of the 
left with defective stump, thigh amputation recommended, and 
for amputation of the leg not improvable by prosthesis 
controlled by natural knee action, under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5162-4, the Board notes that higher ratings 
for the disabilities regarding the left lower extremities may 
not be assigned.  38 C.F.R. § 4.68.   

Additionally, there is no showing of involvement of varicose 
veins above the knee or of the right lower extremity that 
would allow for a higher rating for this disability under the 
Diagnostic Code related to varicose veins.  Nor is there a 
showing of ankylosis of the knee that would allow for a 
higher rating for the service connected gunshot wound of the 
left calf.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2000)

It is additionally noted that as the veteran is rated at the 
maximum he can be rated for the left lower extremity, a 
higher evaluation would only be available under an 
extraschedular analysis under 38 C.F.R. § 3.321 (2000).  
However, in this case, the record does not contain any 
evidence reflecting the symptomatology necessary to be 
considered an unusual or exceptional disability as the 
veteran has been assigned a combined 60 percent evaluation 
for a left lower extremity disability and as such is amply 
compensated.  There is no evidence that this service 
connected disability causes such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards pursuant to 38 
C.F.R. § 3.321(b)(2).  Therefore, the preponderance of the 
evidence clearly establishes that the symptoms do not meet 
the criteria for an increased rating.


ORDER

Entitlement to a rating in excess of 10 percent for varicose 
veins of the left leg, secondary to gunshot wound is denied.

Entitlement to a rating in excess of 30 percent for gunshot 
wound, lower left calf, scar, muscle group XI, mild peroneal 
nerve damage is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

